By the Court.

Lumpkin, J.,
delivering the opinion.
Had the jury found for Connell in this case, we should have felt constrained to have awarded a new trial. A clearer case of combination and confederacy than that established by the proof, between Connell and the Rodahans — Charles and John, we have seldom seen.
The proceedings under the Driver executions, alone, if there was nothing else, would constitute an effectual bar to *112prevent G. T1 Connell from subjecting the property bought by Culpepper and Boon, to the payment of hisji. fa. We cheerfully and cordially affirm the judgment of the Circuit Judge.